

10b5-1 Issuer Repurchase Instructions


Issuer Securities Repurchase Instructions, dated September 10, 2010 (the
“Instructions”), between Nathan’s Famous, Inc. (the “Issuer”) and Mutual
Securities, Inc. (the “Broker”).


WHEREAS, Issuer has previously publicly announced Securities Repurchase Programs
(the “Programs”) for the repurchase of up to one million (1,000,000) shares of
its common stock, par value $0.01 per share (the “Common Stock”);


WHEREAS, pursuant to the Programs, seven hundred fifty-nine thousand two hundred
sixty (759,260) shares of Common Stock remain available for repurchase.


WHEREAS, as part of the Programs for the repurchase of its Common Stock, Issuer
desires to implement the instructions set forth herein (the “Instructions”); and


WHEREAS, Issuer desires to appoint Broker as its single broker to repurchase
shares of Common Stock on its behalf in accordance with these Instructions and
the Program;


NOW, THEREFORE, the Issuer and Broker hereby agree as follows:


1.           Trading Requirements


(a)           Broker shall effect a repurchase (each a “Purchase”) of shares of
Common Stock on each day on which the Nasdaq Global Market (“Nasdaq”) is open
for trading at a price not in excess of the price per share limitations set
forth in Exhibit A to this Agreement.


(b)           Broker shall purchase shares of Common Stock on the open Nasdaq
market or in block purchases, subject to the (i) price per share and volume
limitations set forth in Exhibit A to this Agreement, (ii) the termination
provisions for these Instructions as set forth in Section 2 below, and (iii) any
other limitation as set forth in these Instructions.


2.           Effective Date/Termination.  The Instructions shall become
effective as of September 20, 2010, and shall terminate upon the earlier of:


(a)           September 19, 2011;


(b)           such time as the aggregate purchase price for all shares of Common
Stock purchased under these Instructions equals Four Million Eight Hundred
Thousand Dollars ($4,800,000.00), including without limitation all applicable
fees, costs and expenses;


(c)           the receipt of written notice from the Issuer requesting the
termination of the Instructions; provided that Issuer may request termination
under this subsection 2(c) whenever a failure to do so would cause or contribute
to, or allow or contribute to the continuation of, a breach of a covenant or
obligation of Issuer in connection with any obligation other than those arising
solely under these Instructions; or

 
1

--------------------------------------------------------------------------------

 


(d)          any time any trade contemplated hereunder shall result in a
violation of, or adverse consequences under, applicable securities laws.


3.           Representations and Warranties.


(a)          Issuer represents and warrants that the Purchase of Common Stock
pursuant to these Instructions has been duly authorized by the Issuer and is
consistent with the Issuer’s Program.


(b)          Issuer understands that Broker may not be able to effect a Purchase
due to a market disruption or a legal, regulatory or contractual restriction
applicable to the Broker, in contrast with an exercise of discretion by
Broker.  If any Purchase cannot be executed due to a market disruption, a legal,
regulatory or contractual restriction applicable to the Broker or any other
event, Broker shall effect such Purchase as promptly as practical after the
cessation or termination of such market disruption, applicable restriction or
other event.


(c)          Issuer represents and warrants that it is not aware of material,
nonpublic information and is entering into these Instructions in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b5-1 under
the Exchange Act.


(d)          Issuer agrees that it shall not, directly or indirectly,
communicate any information relating to the Common Stock or the Issuer to any
employee of Broker or its affiliates who is involved, directly or indirectly, in
executing these Instructions at any time while these Instructions are in
effect.  Issuer acknowledges and agrees that it does not have, and shall not
attempt to exercise, any influence over how, when or whether to effect purchases
of Common Stock pursuant to these Instructions.


(e)          Broker agrees to notify Issuer by telephone and email, at the
following number and e-mail address, of a Purchase pursuant to these
Instructions within 24 hours of any such purchase:


Nathan’s Famous, Inc.
Ronald G. DeVos
516-338-8500
Email Address:  redevos@nathansfamous.com


(f)          Broker agrees to make appropriate arrangements with the Issuer and
its transfer agent to arrange for the delivery of the shares of Common Stock
purchased pursuant to these Instructions.

 
2

--------------------------------------------------------------------------------

 


4.           Compliance with the Securities Laws.


It is the intent of the parties that these Instructions comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) and (c)(2) under the Exchange Act, and
these Instructions shall be interpreted to comply with the requirements of
Rule 10b5-1(c).


5.           Confidentiality.  “Confidential Information” means these
Instructions and all information disclosed by the Issuer to the Broker, in
writing, orally or by inspection of tangible media.  Confidential Information
shall not include any information which (a) was publicly known prior to the time
of disclosure; (b) becomes publicly known after disclosure by the Issuer through
no wrongful action or omission of the Broker; (c) is obtained by the Broker from
a third party without breach of such third party’s obligations of
confidentiality; or (d) is independently developed by the Broker without access
to the Issuer’s Confidential Information.  Broker agrees (i) not to use or
disclose to any third party Confidential Information for any purpose other than
as contemplated by these Instructions, and (ii) to use reasonable efforts to
protect the secrecy of and avoid unauthorized use and disclosure of the
Confidential Information, including without limitation, using at least the same
degree of care it uses to protect its own confidential
information.  Notwithstanding the foregoing, Broker may use or disclose
Confidential Information to the extent necessary to exercise its rights or
fulfill its obligations hereunder, and/or to comply with applicable governmental
regulations; provided that if Broker is required by law to make any public
disclosure of Confidential Information to the extent it may legally do so, it
will give reasonable advance notice to the Issuer of such disclosure and will
use its reasonable efforts to secure confidential treatment of Confidential
Information prior to its disclosure.


6.           Modification.  These Instructions may be modified by Issuer
provided such modification (i) is in writing; (ii) is made in good faith and not
as a part of a plan or scheme to evade prohibitions of Rule 10b-5; and (iii)  is
in accordance with the terms of the Program.


7.           Governing Law.  These Instructions shall be governed by and
constructed in accordance with the laws of the State of New York.


[SIGNATURE PAGE FOLLOWS]


 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,  the undersigned have signed these Instructions as of the
date first written above.



 
Nathan’s Famous, Inc.
     
By:
/s/ Eric Gatoff
     
Name:
Eric Gatoff
     
Title:
Chief Executive Officer
     
Mutual Securities, Inc.
     
By:
/s/ Julie Cohen      
Name:
Julie Cohen      
Title:
Chief Compliance Officer


 
4

--------------------------------------------------------------------------------

 